Citation Nr: 9909740	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of an injury to the thoracic spine, T-7.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
March 1955 and from May 1955 to August 1972. 

The issues on appeal arise from a June 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  By this rating decision, 
the RO granted service connection for residuals of an injury 
to the thoracic spine, T-7, and assigned a noncompensable 
rating effective March 4, 1996.  By the same rating decision, 
the RO also determined that the veteran's claim concerning 
service connection for a low back condition was not well 
grounded.  The veteran perfected his appeal on both issues 
and in February 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.

By a January 1999 rating decision, the RO increased the 
rating for limitation of motion of the dorsal/thoracic spine 
T-7 to 20 percent, effective from March 4, 1996.  By the same 
rating decision, the RO continued to deny service connection 
for a low back disability with surgery of L4-5 in March 1996.  
A supplemental statement of the case was issued subsequently 
in January 1999, and the veteran's claims were returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's low 
back disability to his military service, and the claim for 
service connection is not plausible.

2.  The veteran has asserted that the symptoms of his 
residuals of an injury to the thoracic spine, T-7, are worse 
than evaluated by the RO; all relevant evidence necessary for 
an equitable disposition of the veteran's claim has been 
obtained by the RO.

3. The veteran's service-connected residuals of an injury to 
the thoracic spine, T-7, is productive of disability 
equivalent to no greater than severe limitation of motion of 
the dorsal spine, with a demonstrable deformity of the 
vertebral body; ankylosis of the thoracic spine is not 
demonstrated functionally or objectively.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
low back disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of an injury to the thoracic spine, T-7, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5285, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to an enlistment examination in November 1950, the 
veteran denied any history of arthritis, bone, joint, or 
other deformity, or lameness.  Upon examination, the 
veteran's bones and joints were found to be normal.  Upon his 
separation examination in March 1955, the veteran's spine and 
"other musculoskeletal" were found to be normal.  Prior to 
an enlistment examination in May 1955, the veteran denied any 
history of arthritis or rheumatism, bone, joint or other 
deformity, or lameness.  The claims file does not contain 
service medical records dated between June 1955 and September 
1964. 

Prior to examinations in October 1964, October 1965 and 
August 1966, the veteran denied any history of arthritis or 
rheumatism, bone, joint or other deformity, or lameness.  
Upon these examinations and an examination in November 1966, 
the veteran's spine and "other musculoskeletal" were found 
to be normal.  In December 1966, the veteran sought 
outpatient treatment for low backache in the right sacroiliac 
area present for the prior four days.  He had been sleeping 
on a very soft mattress.  The impression was generalized pain 
of the low back.  The veteran was given medication and an 
exercise regimen.  The veteran was also told to use a firm 
mattress and to avoid prolonged sitting.  Subsequently in 
December 1966, the veteran reported little improvement in the 
exercise regimen for his low back.  The impression continued 
to be generalized low back pain.  X-rays were negative.  
After being placed on quarters for two days, the veteran 
became asymptomatic and was returned to flying status.  

Upon examinations in September 1967 and October 1968, the 
veteran's spine and "other musculoskeletal" were found to 
be normal.  Prior to examinations in October 1969 and 
November 1970, the veteran denied any history of arthritis or 
rheumatism, bone, joint or other deformity, lameness, or 
recurrent back pain.  Upon both examinations, the veteran's 
spine and "other musculoskeletal" were found to be normal.  

In May 1971, the veteran was seen in an emergency room 
setting after being involved in an automobile accident.  It 
was noted, in pertinent part, that there were two lacerations 
on his left lower back, which were hand-sutured.  A June 1971 
X-ray of the thoracic spine revealed anterior wedging of a 
mid-thoracic vertebra felt to be T7.  The findings were noted 
to be compatible with a fractured vertebra secondary to 
trauma; however, this was noted to have possibly occurred in 
the distant past.  There was no evidence of subluxation or 
dislocation at this point and the intervertebral disc spaces 
were normal.  Minor osteoarthritic changes were identified 
above this level.  The referring physician who ordered the x-
rays noted that the veteran had pain in the neck and left 
shoulder since an automobile accident three weeks previously.  
The veteran was treated intermittently between June and July 
1971 with diathermy to the back, with gradual improvement.  
It was also noted that he was given a program of neck and 
shoulder strengthening exercises.    

Prior to an examination in October 1971, the veteran denied 
any history of arthritis or rheumatism, bone, joint or other 
deformity, lameness, or recurrent back pain.  Upon 
examination, the veteran's spine and "other 
musculoskeletal" were found to be normal.  Prior to his 
retirement examination in April 1972, the veteran reported a 
history of recurrent back pain, but denied any history of 
arthritis or rheumatism, bone, joint or other deformity, or 
lameness.  The veteran reported that he had "broken" his 
back possibly in 1963 in the Canary Islands.  He was 
reportedly treated at a local hospital in Spain and at an 
airbase in France.  The veteran also reported his 1971 
automobile accident.  Upon examination, the veteran's spine 
and "other musculoskeletal" were found to be normal.  
However, the examiner also noted, in pertinent part, that the 
veteran had injured his thoracic vertebrae in 1963 when he 
stepped into a hole while surfing.    

The veteran also underwent a consultation examination in 
April 1972.  It was noted that that he had no symptoms of his 
thoracic spine and the neurology of his upper extremities was 
intact.  The T7 fracture was noted to be old, healed and 
asymptomatic.  The impression was whiplash syndrome.  An X-
ray of the cervical and thoracic spine was normal.  

In March 1996, the veteran filed a claim for service 
connection for a back injury which he asserted occurred in 
1962.  The veteran indicated that he was treated in France 
for this injuryand had also been treated at Eisenhower Army 
Hospital in Fort Gordon, Georgia, from 1972 to the present.

In April 1996, medical records from the VA Medical Center 
(VAMC) in Augusta, Georgia, were associated with the claims 
file.  These records reflect, in pertinent part, that in 
March 1996, the veteran sought outpatient treatment and 
complained of left leg pain for the prior two months.  He 
denied trauma and broken bones.  Upon examination, straight 
leg raising was positive on the left.  Motor strength was 5/5 
and reflexes were 1+.  An MRI revealed large L4-L5 herniated 
nucleus pulposus, and the impression was left L5 
radiculopathy.  The veteran wanted surgery performed.

These records also reflect that subsequently in March 1996, 
the veteran was hospitalized for his back surgery.  He denied 
any back pain and denied any trauma history or prior back 
surgery.  (Although subsequently it was noted that the 
veteran had had occasional low back pain).  Upon examination, 
the veteran appeared older than his stated age of 65 years.  
He was well nourished, developed and hydrated, and was in no 
acute distress.  Examination of the extremities revealed full 
range of motion and good strength.  The veteran was admitted 
and subsequently underwent an L4-5 lumbar diskectomy.  He 
tolerated the procedure well with no untoward side effects.  
The hospital stay was essentially uneventful and the veteran 
was discharged subsequently in March 1996 with a good 
prognosis.  He was not to lift anything greater than five 
pounds, and was to walk at his own pace and limit sitting and 
standing to less than two hour intervals.

The veteran underwent a spine examination for VA purposes in 
May 1996.  He stated that while in the service, he fell and 
injured his thoracic spine.  He had acute trouble breathing 
and was admitted into the Army hospital.  The veteran did not 
undergo surgery but was placed in traction and was given 
physical therapy.  He was told that he had a compression 
fracture in the upper thoracic spine.  For many years, the 
veteran had had no symptoms related to his back injury.  
Approximately five months prior to the VA examination, the 
veteran began experiencing low back pain and symptoms 
consistent with sciatica radiating into the left lower 
extremity.  He underwent an MRI which revealed a large 
herniated disk compressing the spinal cord.  At the time of 
the VA examination, the veteran had motor weakness in the 
left leg.  He underwent surgical section of his herniated 
disk and stated that his pain was much less severe as a 
result.  He did, however, continue to have a dull, achy pain 
radiating into the buttocks, posterior thigh and calf of the 
left leg.  The veteran also stated that he continued to have 
some weakness on his left side.  
Upon examination, the veteran appeared alert, oriented, well 
nourished, and well developed.  A well healed midline scar 
was noted on the veteran's back.  There was straightening of 
the lumbar curvature of the spine.  The veteran was able to 
flex the spine forward 45 degrees and he had a limited range 
of motion in the lumbosacral region.  The veteran had 
weakness involving the left lower extremity and -5/+5 
strength in the quadriceps, hamstrings, calf, and anterior 
tibial muscle groups.  The deep tendon reflexes were reduced 
to +1/+2 on the left side.  The impressions were as follows: 
(1) Upper thoracic spinal injury per history with no residual 
deficits or symptoms; and (2) New onset herniated disk, 
resected five months before.  It was also noted that the 
veteran had residual motor deficits and pain in the region of 
the sciatic nerve.
In June 1996, medical records from the Eisenhower Army 
Medical Center in Fort Gordon, Georgia, were associated with 
the claims file.  These records reflect, in pertinent part, 
that in February 1996, the veteran sought treatment after 
complaining of a four to five week history of traumatic, 
left-sided lumbar pain with radiation to the left buttock and 
left anterolateral leg.  Straight leg raising on the left was 
positive to 10 degrees, while straight leg raising on the 
right was negative.  The veteran was noted to have Grade I 
spondylolisthesis L5/S1 and degenerative changes.  In March 
1996, the veteran continued to seek treatment for left leg 
and hip pain, as well as low back pain.   
By a June 1996 rating decision, the RO granted service 
connection for residuals of injury of the thoracic spine, T-
7, and assigned a noncompensable rating effective from March 
4, 1996.  By the same rating decision, the RO determined that 
the claim concerning service connection for a low back 
disability, with surgery of L4-5 in March 1996, was not well 
grounded.  
In a July 1996 Form 9, the veteran asserted, in pertinent 
part, that when he injured his thoracic spine, he also 
injured his lower back, and that his military records showed 
he received treatment for low back pain after the injury to 
his thoracic sine.  The veteran further maintained that this 
injury had to be corrected by the March 1996 surgery.  
In February 1998, the Board remanded the veteran's claims for 
additional development.
In April 1998, the RO contacted the National Personnel 
Records Center (NPRC) and requested any service medical 
records pertaining to the veteran dated between June 1955 and 
September 1964.  Subsequently in April 1998, the NPRC advised 
the RO in writing that no other service medical records were 
found in the veteran's file.
In April 1998, the RO also contacted the veteran by mail and 
requested his assistance in obtaining additional medical 
treatment records.  The veteran did not respond to this 
letter.  
In October 1998, the veteran underwent another spine 
examination for VA purposes.  It was noted that the claims 
file was reviewed.  The examiner noted that the veteran had a 
history of falling into a hole with forward flexion and 
resultant back injury in 1962.  He was treated with traction 
and diagnosed as having a compression fracture.  He had no 
symptoms subsequently upon discharge.  However, his history 
was significant for a diskectomy at L4-5 performed in 1996 
for radiculopathy and sacroiliitis.
The veteran described pain in both the upper and lower back.  
He reported being very active.  He described a history of 
hyporeflexia, both knees and distally.  He also described 
having his left foot fall asleep with tingling.  He denied 
any bowel or bladder dysfunction, although he did have 
nocturia on occasion.  The veteran's pain was constant 
although it was not postural.  He did not know of any 
exacerbating events.  His legs were somewhat weak by history.
On examination, the veteran had a full lumbar range of motion 
with good forward flexion to approximately 90 degrees with 
his fingers near his toes.  He also had good extension and 
good lateral bending with rotation.  Thoracic motion was very 
difficult to quantify; however, it did not appear to be 
excessive by any nature.  This, according to the examiner, 
was not entirely uncommon as the thoracic spine did not show 
an excessively large range of motion due to the rib cage.  
There was no evidence of Babinski or clonus, and no evidence 
of incidents of upper motor neuron pathology.  Strength was 
5/5.  The examiner could not find any specific sensory loss 
to light touch.  There were no stretch signs.  The veteran 
was able to walk on his heels and toes well.  There was no 
evidence of frank ulnar nerve symptoms.  Deep tendon reflexes 
were not present.  
An X-ray of the thoracic spine revealed minor arthritic 
changes, characterized by spur formation.  Costovertebral 
junctions were normal.  There was a slightly wedged mid-
thoracic vertebral body.  The radiologist's impression was 
osteoarthritic changes, old mild compression injury, mid 
thoracic spine.  It was the VA examiner's impression that the 
veteran had a mild compression fracture of the mid thoracic 
spine with some residual pain.  The VA examiner also included 
the following text in his report:

I.  Range of motion of the thoracic spine 
is very minimal; however, this is not 
uncommon due to the rib cage.  I really 
cannot give you specific degrees of 
motion in his spine as most motion in 
this area comes from the lumbar spine and 
the hips.

II.  His thoracic spine does really not 
exhibit any weakened movement, excessive 
fatigability, or incoordination 
attributable to a compression fracture.  
There is no kyphotic deformity or other 
frank postural abnormality.  He does not 
have any evidence of scoliosis or a 
prominent gibbous deformity. 

III.  Flare-ups of pain would limit his 
activity somewhat.  I cannot give a 
specific amount of motion that would be 
lost during a flare.  Repeated use on an 
area that may have some degeneration can 
lead to increased pain.  However, as 
previously mentioned the motion exhibited 
at one level of the thoracic spine or 
over the entire thoracic spine really is 
not that great.  

IV.  He does have x-ray evidence of 
deformity at the thoracic vertebrae.

V.  Work history: he has not worked since 
May 1996.   
In December 1998, additional medical records from the Augusta 
VAMC were associated with the claims file.  These records 
reflect, in pertinent part, that the veteran continued to 
seek outpatient treatment for low back pain in August 1996.  
Upon examination, the veteran's dorsi strength was 5/5 and 
pulses were intact.  The straight leg raising on the left was 
positive at 70 to 80 degrees and negative on the right.  In 
September 1996, the veteran began to undergo physical therapy 
for his low back pain.  During an October 1996 examination, 
the veteran's motor strength of the right lower extremity was 
5/5, while it was 4/5 in the left lower extremity.  There was 
decreased sensation on the left lower extremity.  In December 
1996, the veteran was seen in the vascular surgery clinic for 
evaluation of peripheral neuropathy.  Following an 
examination, it was determined that the bilateral lower 
extremity numbness was not of vascular origin.  
Subsequently in December 1996, the veteran was seen in the 
neurology clinic for evaluation of his peripheral neuropathy.  
Upon examination, it was noted, in part, that the veteran had 
good muscle bulk and tone, and there were no fasciculations.  
Strength was 4/5 in the left lower extremity and 5/5 in the 
left upper and right extremity.  The veteran's gait, 
including tandem, was normal.  In January 1997, the veteran 
continued to complain of peripheral neuropathy.  Upon 
examination, the veteran's gait was normal, although he had 
difficulty with tandem gait.  Romberg's and Babinski's signs 
were negative.  During a February 1997 outpatient session, 
the veteran had pain on left straight leg raise.  Strength 
was 5/5 in all extremities.  In June 1997, motor strength was 
full.  In September 1997, the veteran had no spinal 
tenderness and straight leg raise was negative.  Muscle 
strength was 5/5 on the right lower extremity and essentially 
4/5 on the left lower extremity.  In October 1997, the 
veteran's muscle strength on the right lower extremity was 
5/5 and 4/5 on the left lower extremity.  Straight leg 
raising was negative.
These records also reflect that in November 1997, the veteran 
continued to seek outpatient treatment for peripheral 
neuropathy and radiculopathy following his March 1996 
surgery.  Upon examination, it was noted that muscle strength 
was 4/5 on the left lower extremity and 5/5 on the right 
lower extremity.  Deep tendon reflexes were 1/4 on the lower 
and 2/4 on the upper.  Hoffman and Babinski signs were 
negative and there was no clonus.  The veteran's gait was 
normal.  In August 1998, the veteran was seen in the 
neurology clinic again.  Upon examination, motor strength was 
5/5 in all extremities except the left.  Reflexes were absent 
in knee and ankle bilaterally.  The veteran continued to be 
assessed as having neuropathy status post L4-5 diskectomy in 
March 1996.  In October 1998, the veteran sought outpatient 
treatment for chronic low back pain with L4/5 and L5/S1 
radiculopathy.  Upon examination, motor strength was 5/5 with 
possible mild weakness in the left foot.  Deep tendon 
reflexes were 1+ in the bilateral upper extremities and 0 in 
the bilateral lower extremities.  The veteran's gait was 
antalgic.  
By a January 1999 rating decision, the RO increased the 
rating for limitation of motion of the dorsal/thoracic spine 
T-7 to 20 percent, effective from March 4, 1996.  By the same 
rating decision, the RO confirmed the denial of service 
connection for low back disability with surgery of L4-5 in 
March 1996.  
In a Form 9 filed in January 1999, the veteran indicated that 
he was continuing his appeal on both issues.
     
II.  Analysis

A.  Claim concerning service connection for a low back 
disability

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Board finds that the veteran's claim 
concerning service connection for a low back disability is 
not well grounded within the meaning of 38 U.S.C.A. 
§ 5107, as he has submitted no medical evidence linking any 
current low back disability to any incident of military 
service, nor medical evidence showing that he had a 
preexisting low back condition which was aggravated by 
service.  The key question in this case centers on the 
relationship of the low back disability with military 
service.  Such a relationship is not susceptible to informed 
lay observation, and thus, for there to be credible evidence 
of such a relationship, competent medical evidence is 
required. 

The veteran has asserted that his low back disability, 
arising many years post-service, was actually manifested in 
service.  In this regard, the Board notes that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation or aggravation of his low back disability.  

There is also no indication that the veteran had arthritis 
manifested to a degree of 10 percent or more within one year 
after the veteran's military service ended.  The first 
treatment related to the veteran's low back did not begin 
until March 1996, more than 20 years following the veteran's 
discharge.

Although the claims file lacks any service medical records 
for the period between June 1955 and September 1964, the 
Board finds that a determination may still be made concerning 
the veteran's claim for service connection.  The RO has made 
a special request to the NPRC, which has responded in writing 
that no further records pertaining to the veteran have been 
located.  No additional development regarding this matter is 
deemed warranted at this time.  In the absence of medical 
evidence of a relationship between the current back 
disability and military service, service connection may not 
be granted.  Moreover, as the veteran reported in March 1996, 
during a period of hospitalization, that he developed 
manifestations of the low back disability three months 
previously, it is clear that there was no continuity of 
symptomatology postservice or evidence of a chronic low back 
disability in service.  This is especially so in view of the 
absence of evidence of a low back disability at discharge 
examination. 

Thus, the Board finds that the veteran's claim concerning 
service connection for a low back disability is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for a low back disability is denied.  

B.  Claim concerning a rating in excess of 20 percent for 
thoracic spine disability

As noted above, the first responsibility of a claimant is to 
present a well grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that the symptoms of his residuals of an 
injury to the thoracic spine, T-7, are worse than currently 
evaluated, and he has thus stated a well grounded claim. 
 
The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has accorded the veteran 
two VA examinations and obtained medical records from the VA 
and other health care providers.  The duty to assist has been 
satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet.App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a service-connected disability may be assigned 
separate disability ratings under more than one diagnostic 
code, as long as none of the symptomatology for any one of 
the conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).

The rating decisions contained in the claims file reflect 
that the RO has evaluated the veteran's service-connected 
thoracic spine disability under Diagnostic Codes 5010-5291.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides, in pertinent part, as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Under Diagnostic Code 5291, which pertains to the limitation 
of motion of the dorsal spine, the evaluation assigned 
depends on the extent of limitation of motion.  A 
noncompensable disability evaluation is warranted when there 
is "slight" limitation of motion, and an evaluation of 10 
percent is assigned when the degree of limitation of motion 
is either "moderate" or "severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1998).  A rating in excess of 10 
percent is not permitted under this Diagnostic Code, and 
therefore the veteran is not entitled to an increased rating 
under Diagnostic Code 5291.  

Although the October 1998 X-ray of the veteran's thoracic 
spine revealed minor arthritic changes, the veteran's 
limitation of motion of the thoracic spine has been evaluated 
as 10 percent disabling under Diagnostic Code 5291.  
Diagnostic Codes 5010 and 5003 permit a disability evaluation 
only when the resultant limitation of motion is 
noncompensable under the appropriate Diagnostic Codes.  
Because the veteran's limitation of motion of the thoracic 
spine is compensable under Diagnostic Code 5291, he is not 
actually entitled to an additional 10 percent rating under 
Diagnostic Code 5010-5003.  

However, as noted in the Board's prior remand, consideration 
was to be given to whether the veteran's condition could be 
evaluated under Diagnostic Code 5285, relating to the 
residuals of fracture of vertebrae.  According to Diagnostic 
Code 5285, residuals of a vertebral fracture, without cord 
involvement or abnormal mobility requiring a brace, are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).  While 
the RO failed to cite Diagnostic Code 5285, it is clear that 
an additional 10 percent rating was granted under this code 
and combined with the 10 percent based on limitation of 
motion.

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 20 percent may be granted 
under 38 C.F.R. Part 4 Diagnostic Code 5288, ankylosis of the 
dorsal spine.  Where there is favorable ankylosis, a 20 
percent rating is assigned.  Where ankylosis is unfavorable, 
a 30 percent rating is assigned.  However, the veteran is not 
shown to have ankylosis by the medical evidence, and, 
although functional limitation of motion may be so egregious 
as to constitute "ankylosis" in fact if not in name under 
DeLuca, the VA examiners have not been able to arrive at such 
a conclusion.  Therefore the veteran is not entitled to an 
increased rating under Diagnostic Code 5288.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating.  The VA examiner in October 1998 
specifically concluded that the veteran did not exhibit any 
degree of weakened movement, excessive fatigability or 
incoordination.  While the examiner noted that flare-ups of 
pain would limit the veteran's activity somewhat, there was 
no amount of limitation specified.  Moreover, the examiner 
appeared to conclude that repeated use would lead to 
arthritic changes, which was the cause of increased pain.  
The diagnostic criteria relating to degenerative changes has 
been discussed and applied above.  There was no additional 
ankylosis due to pain noted.  In light of these specific 
findings, the Board finds that an additional disability 
rating for the veteran's service-connected low back 
disability is not warranted under 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  See also DeLuca.   

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for the veteran's residuals of an injury 
to the thoracic spine, T-7.  In so deciding, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  Therein, the Court held that, with regard to 
initial ratings following the grant of service connection, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.


ORDER

Entitlement to service connection for a low back disability 
is denied.


Entitlement to a disability rating in excess of 20 percent 
for residuals of an injury to the thoracic spine, T-7 is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


